Citation Nr: 0507183	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  99-22 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, including as secondary to service-connected left 
shoulder separation with degenerative changes.

2.  Entitlement to service connection for a lumbosacral spine 
disorder.

3.  Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
December 1953 and from July 1958 to July 1961.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 1998, March 1999, July 2001, and 
February 2002 rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 1998, the RO denied entitlement to service 
connection for a cervical spine disorder on a direct basis.  
The RO also denied service connection for this disability as 
secondary to service-connected left shoulder separation with 
degenerative changes in March 1999.  The veteran submitted 
notices of disagreement in October 1998 and September 1999, 
respectively.  A statement of the case was issued in October 
1999, and the veteran submitted a substantive appeal later 
that same month.  

In July 2001, the RO denied entitlement to service connection 
for a low back disorder.  The veteran submitted a notice of 
disagreement in February 2002.  A statement of the case was 
issued in October 1999, and the veteran submitted a 
substantive appeal later that same month.  In a February 2002 
rating decision, the RO denied entitlement to service 
connection for a gastrointestinal disorder, and the veteran, 
likewise, perfected an appeal.

In September 1999, the veteran testified at a personal 
hearing before a hearing officer of the RO with regard to the 
issue of entitlement to service connection for a cervical 
spine disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration and to comply with due process.

The veteran's service medical records reveal that he was 
involved in a motor vehicle accident in September 1960.  He 
was thrown from the car.  There were no complaints or 
findings pertaining to the neck or low back at that time.  
Records of medical care dated from June 1961 to July 1961 
show that he reported low back pain, a dull ache, and 
stiffness in the lower back.  A diagnosis of mild lumbosacral 
strain was provided.  

Subsequent to service, a VA radiology report dated in 
September 1985 showed an impression of possible minimal old 
post-traumatic deformity of the C5 vertebral body with mild 
cervical spondylosis.  

A private medical record from W. J. Bean, M.D., dated in 
October 2000 shows that the veteran's present complaints 
could have been related to old trauma related to his service 
activity.  

In an August 2001 statement, S. Howell, D.O. indicated that 
the veteran's neck and low back disorders could certainly be 
related to an old injury from the motor vehicle accident 40 
to 50 years earlier.  She also suggested that the changes 
might have been related to the age of the veteran.  She 
stated that certainly a severe injury of the neck and lower 
back at any time during one's life gives that individual the 
potential to develop bony and soft tissue problems at an 
earlier age than most would experience.

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As such, the 
veteran should be afforded a VA examination in order to 
obtain an opinion as to the etiology of the currently 
diagnosed neck and low back disorders. 

Additionally, service medical records dated in May 1959 and 
August 1959 show that the veteran complained of diarrhea, 
cramping abdominal pain, and general malaise.  The report of 
medical history dated in May 1961 and completed by the 
veteran at the time of his separation from service shows that 
he reported having experienced frequent indigestion.  The 
report of medical examination, also dated in May 1961, shows 
that the veteran had been hospitalized in 1959 for seven days 
for diarrhea.  Similarly, the veteran should be afforded a VA 
examination in order to obtain an opinion as to the etiology 
of the currently diagnosed gastrointestinal disorder. 

Finally, there is an August 1977 VA hospitalization report 
associated with the claims folder; however, it is mostly 
illegible.  The RO should make arrangements to obtain a 
legible copy on remand.

Accordingly, this claim is REMANDED for the following action:

1.  Make arrangements to obtain a legible 
copy of the August 1977 hospitalization 
report from the VA Medical Center in 
Temple, Texas.

2.  Make arrangements for the veteran to 
be afforded a VA orthopedic examination.  
The claims folder must be made available 
to and reviewed by the examiner.  The 
examiner should indicate in the 
examination report that the claims folder 
was reviewed.  The examiner should 
perform any tests or studies deemed 
necessary for an accurate assessment.  

The examiner must provide an opinion as 
to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that any current neck or low 
back disorder had its onset during active 
service or is related to any in-service 
disease or injury, to include the 1960 
motor vehicle accident and reported 
incidents of low back pain in service.  

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that any current 
neck disorder was (a) caused by or (b) 
aggravated by the veteran's service-
connected left shoulder separation with 
degenerative changes.

It is requested that the examiner consider 
and reconcile any additional opinions of 
record or any contradictory evidence 
regarding the above questions.  The examiner 
is requested to provide a complete rationale 
for any opinion expressed. 

3.  Make arrangements for the veteran to 
be afforded a VA gastrointestinal 
examination.  The claims folder must be 
made available to and reviewed by the 
examiner.  The examiner should indicate 
in the examination report that the claims 
folder was reviewed.  The examiner should 
perform any tests or studies deemed 
necessary for an accurate assessment.  

The examiner must provide an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater probability) 
that any current gastrointestinal disorder 
had its onset during active service or is 
related to any in-service disease or injury, 
including the1959 in-service reports of 
abdominal pain, cramps, diarrhea.  The 
examiner is requested to provide a complete 
rationale for any opinion expressed. 

4.  Thereafter, readjudicate the veteran's 
claims, with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained as a  result 
of this remand.  If the decision with respect 
to the claims remains adverse to the veteran, 
he and his representative should be furnished 
a Supplemental Statement of the Case and 
afforded a reasonable period of time within 
which to respond thereto.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this case 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 Department of Veterans Affairs


